Citation Nr: 9933417	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  96-20 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
left ankle disability characterized as recurrent left ankle 
sprain.

2.  Entitlement to service connection for right shoulder 
disability secondary to the service-connected recurrent left 
ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from October 1968 to August 
1975, and again from December 1977 to December 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision issued 
by the Seattle, Washington, Department of Veterans Affairs 
(VA) Regional Office (RO) which denied a compensable 
evaluation for recurrent left ankle sprain and which denied 
service connection for a right shoulder disability secondary 
to the service-connected left ankle sprain.  

Subsequent to the initiation of this appeal, but prior to the 
case being forwarded to the Board, the RO issued a rating 
decision in June 1998 which granted an increased evaluation 
for left ankle sprain to 10 percent effective from July 1994.  
The veteran was notified of this rating increase in July 1998 
and, while the appeal regarding an evaluation in excess of 
10 percent continues, the veteran did not disagree with the 
assigned effective date for an increased evaluation within 
one year of notification so that effective date is final.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an evaluation of the 
veteran's claim for an increased rating has been requested or 
obtained.  

2.  Left ankle sprain during and for many years after service 
continues to have X-ray studies which are interpreted as 
entirely normal; while the ankle is claimed as significantly 
painful, no clinical evidence reveals any significant loss of 
strength or muscle atrophy or arthritis or neurological 
impairment; and any limitation of motion is not more than 
moderate.

3.  No clinical or other competent evidence on file tends to 
show that the veteran's backward fall resulting in impact to 
the right elbow with right shoulder pain was in any way 
caused or significantly contributed to as a result of the 
service-connected left ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for chronic right ankle sprain have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§  4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5271 
(1999).  

2.  The claim for entitlement to service connection for right 
shoulder disability secondary to service-connected left ankle 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating - Left Ankle

Facts:  The service medical records reveal that the veteran 
sprained her ankle and/or had a strained left ankle lateral 
ligament on several occasions during service.  A January 
1981examination showed left ankle pain, but there was full 
range of motion and X-rays were negative.  The separation 
physical examination gives only a history of left ankle pain.  
It is noteworthy that the veteran was separated from her 
second period of active service in December 1986 as a result 
of Medical and Physical Evaluation Board proceedings for 
problems with both elbows and both knees, but none of these 
proceedings contain any complaint, finding, diagnosis or 
history of left ankle disability.  That is, while the veteran 
was medically separated from service, there was no mention of 
her left ankle as a part of those separation proceedings.  

In the veteran's first claim filed in the same month of her 
service separation in December 1986, there was no mention of 
any left ankle disability.  The first VA orthopedic 
examination after service in February 1987 contains no 
complaints, findings, diagnosis or history of left ankle 
disability.  A VA physical examination in March 1987 and a VA 
orthopedic consultation from April 1987 each contained no 
complaint, finding, diagnosis or  history of any left ankle 
disability or chronic sprain.  The first rating decision 
issued after service in March 1987 did not discuss left ankle 
disability and the veteran did not disagree with the RO's 
silence on the subject.  

A VA orthopedic examination in October 1987 contained the 
veteran's first complaints of occasional left ankle pain.  
Range of motion was remarkably good and the veteran did not 
indicate pain on palpation "anywhere."  X-ray studies of the 
cervical spine, both knees, paranasal sinuses, the right 
hand, the left elbow, and the left ankle resulted in 
interpretations uniformly finding no abnormality observed.  
During a September 1987 VA psychiatric evaluation, the 
veteran discussed various different physical complaints, 
including her knees, elbows, abdomen and spine but she did 
not complain or relate any history of left ankle injury.  The 
diagnostic impression was rule out somatization disorder.

In a June 1988 rating action, after considering the service 
medical records and the veteran's recent complaint of 
occasional left ankle pain, the RO granted service connection 
for recurrent left ankle sprain with a noncompensable 
evaluation effective from the date of the veteran's 
separation from service in December 1986.  The veteran was 
notified and did not disagree with the noncompensable 
evaluation. 

VA outpatient treatment records indicate that the veteran was 
routinely seen over the ensuing years, but there are no 
complaints, finding or treatment for a left ankle disability 
in the late 1980's.  On one occasion in September 1989, an 
outpatient treatment record contains the veteran's complaint 
that she sprained the left ankle again in 1989 but no VA 
outpatient treatment records (including records on file from 
April 1989) document such left ankle sprain.  

In April 1990, the veteran was provided with a VA 
examination.  Numerous separate physical complaints were 
discussed.  She pointed out that she had been placed in a 
left ankle cast for three weeks during service.  She also 
reported that her ankle was "frozen at 90 degrees."  She 
reported a chronic burning-type discomfort of the left ankle 
along with increasing pain with exposure to cold weather.  
Walking was reportedly limited.  Physical examination 
revealed reflexes of all extremities were three-plus and 
equal throughout.  Motor strength was 5/5 in all four 
extremities.  Sensory and light touch and vibration sense 
were intact.  Examination of the left ankle revealed a 
"normal range of motion."  There was no swelling.  An X-ray 
study of the left ankle was interpreted as normal and, 
compared against earlier X-rays was found to be unchanged.  
The diagnosis regarding the left ankle was only a history of 
earlier injury with intermittent discomfort.  While there are 
records of continuing VA outpatient treatment, there are no 
records of recurrent left ankle sprain in the early 1990's 
nor are there any clinical records reflecting any significant 
left ankle disability during this period.  

The veteran continued to be seen at a VA pain clinic where 
she was seen for psychological counseling, acupuncture, and 
other treatment.  These records do not show ongoing care or 
treatment for recurrent left ankle sprains or other chronic 
left ankle disability.  In June 1994, a VA psychologist wrote 
that the veteran reported coping well with pain but that she 
remained "somatically focused."

In August 1994, the veteran was provided a VA examination.  
She said she had recurrent left ankle sprains with laxity.  
She also stated that 18 months previously, she "tore up" her 
right shoulder.  She was getting acupuncture.  Physical 
examination showed her to limp and get out of a chair with 
difficulty.  "She [was] moderately theatrical in her 
presentation."  There was no diagnosis with respect to the 
veteran's left ankle or right shoulder.  

In June 1995, the veteran first filed a claim for right 
shoulder disability claiming that it resulted directly from 
her service-connected left ankle disability.  She wrote that 
the left ankle gave way and caused her to fall, landing on 
her elbow and caused the shoulder to "go out of socket."  
This claim for secondary service connection for a right 
shoulder disability was first received 2 1/2 years after the 
alleged right shoulder injury occurred in January 1993.

In September 1995, the veteran was provided another VA 
orthopedic examination.  She discussed her left ankle sprains 
during service and said that since that time she had had 
problems with recurrent left ankle sprains "occurring at 
least every 4 to 6 weeks."  She had not had to have a cast on 
any other occasions although she said she was given an air 
cast in 1991.  She could walk one to two miles on a good day 
but on other days, she was unable to walk more than three to 
four blocks because of the ankle and knee and back pain.  She 
could not stand for more than 15 minutes.  She said she had 
ankle swelling every week, usually after exertion.  There had 
been no ankle surgery.  In reviewing her claims folder, this 
physician wrote that the veteran had been followed in the VA 
orthopedic clinic for multiple joint concerns and it seemed 
as if the left ankle had not been a major focus of these 
evaluations or treatments.  Examination revealed that the 
veteran walked favoring her left leg, but discomfort did seem 
to be "somewhat sporadic and at times, she seems to bear 
weight quite comfortably."  There was no visible left ankle 
abnormality.  There was no swelling or discoloration or 
hypertrophic changes and the anatomical appearance was good.  
There was some tenderness over the lateral aspect of the foot 
near the insertion of the lateral ligaments into the tarsals.  
There was 15 to 20 degrees of dorsiflexion, and 30 degrees of 
plantar flexion without discomfort.  There was mild laxity 
and she could invert the foot with mild discomfort.  There 
was no left ankle crepitus and no abnormalities in the medial 
aspect of the ankle were noted.  The assessment was that she 
had mild lateral laxity with some tenderness, but otherwise 
no permanent abnormalities were identified.

The veteran testified at a hearing at the RO in May 1996.  
She swore that her left ankle was in pain 24 hours a day and 
on a scale of 1 to 10, pain was constantly at 8 1/2 to 9.  She 
said this and other joints were treated with Tylenol, heat, 
acupressure, and reflexology.  She said the left ankle was 
weak and that it gave away.  She reported difficulty walking 
up and down inclines.  She reported having swelling 50 to 
60 percent of the time, especially after exertion.  She said 
that she could walk "a few blocks."  

In October 1997, the veteran was provided with another VA 
examination.  At that time, the veteran apparently reported 
that she was provided a left ankle cast during military 
service "for a total of 18 months."  She said her last 
examination had been in "1987."  She reported having a number 
of falls as a result of the ankle.  The claims file was 
available and reviewed by the examiner and he noted there 
were occasions when she had been seen in the orthopedic 
department and her ankle had not been discussed.  The 
examiner wrote that the veteran "believes that she is unable 
to completely lift her foot off of the floor."  She said she 
thought she had footdrop secondary to nerve damage of the 
left ankle.  She believed that she recently had torn muscles 
in the left lateral ankle.  Physical examination revealed no 
surgical scar, no effusion, no swelling and no bony 
abnormality.  There was localized tenderness on palpation 
over the lateral aspect of the left ankle, but no tenderness 
on the right.  There were no calluses on the metatarsal heads 
at the bottom of the feet.  The toenails were pink without 
onychomycosis and longitudinal arches were preserved standing 
and ambulating.  There was no noted warmth or crepitus.  
Pulses were two plus, bilaterally.  Passive range of motion 
was 0 to 20 degrees' dorsiflexion and 0 to 30 degrees' 
plantar flexion and inversion 0 to 20 degrees and eversion 0 
to 20 degrees "full and symmetric bilaterally."  Active range 
of motion of the ankles was the same as passive range of 
motion.  Deep tendon reflexes were intact as was light tough 
bilaterally to both feet.  Motor strength of the left foot 
was plus 4, and on the right plus 5.  Drawer sign of the 
ankle to assess anterior talofibular and calcaneofibular 
ligament laxity was negative, bilaterally.  The impression 
was that the veteran had a past history of left ankle sprain 
while in the military and she was noted to have a ligament 
laxity in the ankle by clinical history.  However, there was 
no ligament laxity in the physical examination on this 
occasion and the left ankle X-ray was entirely normal.

Law and Regulation:  The 1945 Schedule for Rating 
Disabilities (Schedule) will be used for evaluating the 
degree of disability in claims for disability compensation.  
The provisions of the rating schedule represent the average 
impairment in earning capacity in civil occupations resulting 
from those disabilities, as far as practicably can be 
determined.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Any 
reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part or 
all of the necessary bones, joints and muscles or associated 
structures, or to deformity, adhesions, defective innervation 
or other pathology or it may be due to pain supported by 
adequate pathology.  Weakness is as important as limitation 
of motion.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursions of movements in 
different plants.  Inquiry will be directed to less movement 
than normal, more movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight bearing are related 
considerations.  For the purpose of rating disability from 
arthritis, the ankle is considered a major  joint.  38 C.F.R. 
§ 4.45.  

Moderate limitation of ankle motion warrants a 10 percent 
evaluation.  For a 20 percent evaluation, limitation of ankle 
motion must be marked.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  A 20 percent evaluation is also warranted for 
ankylosis of the ankle in plantar flexion less than 
30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  A 
20 percent evaluation may also be assigned for ankylosis of 
the subastragalar or tarsal joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5272.  A 20 percent evaluation may also be 
assigned for malunion of the os calcis or astragalus.  
38 C.F.R. § 4.71a, Diagnostic Code 5273.  Generic "foot 
injuries" which are moderate warrant a 10 percent evaluation.  
To warrant a 20 percent evaluation, a foot injury must be 
moderately severe.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

Finally, injuries or dysfunction of Muscle Group X affecting 
movements of the forefoot and toes, propulsion thrust in 
walking, intrinsic muscles of the foot, etc., warrant a 
10 percent evaluation for moderate disability.  A 20 percent 
evaluation requires moderately severe injury of the muscles 
of Group X or severe for the dorsal extensor hallucis brevis 
and/or extensor digitorum brevis.  38 C.F.R. § 4.73, 
Diagnostic Code 5310.  

Analysis:  The RO initially assigned a noncompensable 
evaluation for recurrent sprain in June 1988, effective from 
the date of service separation in December 1986; the veteran 
was notified and she did not disagree with this assessment.  
The veteran later requested an increased evaluation and its 
denial resulted in the initiation of the current appeal.  A 
noncompensable evaluation was confirmed and continued in 
January 1996.  In June 1998, the RO granted the veteran a 
10 percent evaluation for the left ankle disability 
apparently on the basis of moderate limitation of motion 
and/or moderate symptoms due to an injury of the foot.  
Despite the veteran's complaints of significant pain, 
swelling, instability, muscle and nerve damage, no higher 
evaluation is warranted because none of these allegations is 
confirmed in any clinical evidence on file.

All X-ray studies of the left ankle on file from service and 
thereafter have been interpreted as being entirely normal.   
No ankle joint abnormality or degenerative joint disease or 
arthritis has ever been identified.  While the veteran 
contends that she has had chronic sprains of the left ankle 
every four to six weeks, no such chronic sprains are 
corroborated in any clinical evidence on file.  Outpatient 
treatment records mostly reflect treatment for various other 
chronic complaints.  The VA examinations on file do not 
confirm any swelling or any effusion or any significant 
muscle wasting or atrophy or loss of strength.  Similarly, no 
evidence shows any loss of innervation or other neurological 
deficit.  

While the September 1995 VA examiner did report mild lateral 
laxity, the more recent October 1997 VA examiner found no 
left ankle laxity of any kind.  The only consistently 
identified abnormality of the left ankle is subjective 
reports of discomfort or tenderness on direct palpation and a 
minor degree of loss of range of motion.  These findings are 
fairly evaluated by the presently assigned 10 percent 
evaluation for moderate limitation of ankle motion or for a 
moderate foot injury (although no injury of the foot as 
opposed to the ankle is anywhere demonstrated, nor is any 
left foot injury service connected).  

No clinical or other competent evidence on file supports the 
award of the next higher 20 percent evaluation since there is 
no clinical evidence demonstrating ankylosis of the ankle or 
ankylosis of the subastragalar or tarsal joint or malunion of 
the os calcis or astragalus in accordance with the other 
applicable diagnostic codes for ankle disability.  It is 
clear that there is simply no identifiable left ankle 
pathology which supports the significant degree of symptoms 
routinely complained of by the veteran in this case.  That 
is, negative X-rays, no muscle wasting, no defective 
innervation, no arthritis, no joint abnormality, no 
significant loss of muscle strength and no laxity of the 
joint collectively do not explain any degree of pain or 
instability or weakness as reported by the veteran in her 
testimony and to VA physicians.  Under these circumstances, 
pain is adequately compensated with the presently assigned 
10 percent evaluation.  A higher evaluation will require 
competent clinical evidence revealing an increase in 
pathology which objectively supports corresponding increase 
in reported symptoms.


II.  Service Connection - Right Shoulder

Facts:  The veteran contends that her service-connected left 
ankle injury caused her to fall in January 1993 which she 
claims resulted in permanent right shoulder disability.  The 
history of the clinical evidence surrounding the veteran's 
left ankle has just been discussed.  Again, service 
connection for a left ankle disorder was never claimed by the 
veteran after service separation.  Service connection with a 
noncompensable evaluation was awarded based on the service 
medical records in a June 1988 rating decision.  A 
noncompensable evaluation for left ankle disability remained 
in effect until the RO granted a 10 percent evaluation in 
June 1998.  This 10 percent evaluation was made effective to 
July 1994, although the veteran did not request an increase 
in the evaluation for her left ankle until June 1995, 2 1/2 
years after the January 1993 injury of her right shoulder. 

There are several VA outpatient treatment records surrounding 
a right shoulder injury.  On January 7, 1993, the veteran 
presented for treatment of her right shoulder.  She said that 
five days previously she had fallen.  A treatment record 
contains a simple diagram, presumably based on a description 
of the injury by the veteran herself, which indicates that 
she fell backwards and caught the impact on her right elbow, 
which in turn apparently impacted her right shoulder.  There 
was tenderness along the anterior rotator cuff area.  The 
same day, she was seen by a VA neurologist.  This record 
indicates that six days earlier she fell and landed on her 
buttocks and right elbow and jammed the right upper arm into 
the shoulder.  There was no tingling or numbness.  Deep 
tendon reflexes were two plus, motor strength was 5/5 to 
biceps and triceps and grip strength was good.  There was 
pain to internal and external rotation.  The assessment was a 
possible rotator cuff injury.  She was also seen by an 
orthopedist and this record indicates that X-rays of the 
right shoulder revealed no fracture.  The orthopedic doctor's 
impression from examination was probable acute right 
supraspinatus tear. 

Contemporaneous records of physical therapy note that the 
veteran had been seen on various occasions for right shoulder 
treatment with moist heat, ultrasound and exercise.  At 
discharge, the veteran's right shoulder range of motion was 
well within normal limits.  Active range of motion was full 
except with flexion, and she was unable to keep the elbow 
straight.  The veteran used her arm freely without guarding.  
She returned for follow-up and stated that she had reinjured 
the shoulder by increased activity and use.  It was believed 
that she should continue to do well and no further physical 
therapy was necessary.  Another physical therapy note from 
mid-February 1993 contained the veteran's statement that the 
shoulder was 75 percent improved when not in use and 
30 percent improved with activity. 

In March 1993, a physical therapy note contains the veteran's 
statement that the shoulder was "feeling great, essentially 
pain free, until Monday when [she] overused it."  It was 
noted that she had attained the goal of right shoulder active 
flexion and abduction to 90 degrees for four weeks.  Shoulder 
mobility was good and well within normal limits.  Pain 
appeared to be diminishing active range of motion.  In March 
1993, an orthopedic record indicated that the right shoulder 
was improving but now there were complaints of pain involving 
the cervical spine and left elbow.  In May 1993, she was seen 
in the orthopedic clinic for chronic low back and neck pain 
and there was no mention of right shoulder problems.  Later 
routine treatment records reflect treatment of pain at 
various locations with no specific mention of the shoulder 
other than routine dry needling acupuncture.

In August 1994, the veteran was provided with a VA orthopedic 
examination.  As noted above, at the time of that 
examination, the veteran reported having left ankle laxity 
and recurrent sprains.  She also reported injuring her right 
shoulder some 18 months previously.  The right shoulder 
injury was in no way clinically attributed to her service-
connected left ankle.  

In June 1995, 2 1/2 years after the right shoulder injury, 
the veteran first presented a claim for service connection 
for that right shoulder arguing that the fall which resulted 
in the right shoulder injury was caused by her service-
connected ankle.  This was the first allegation of this 
causal connection.  She said her ankle "gave way" causing her 
to fall and land on her elbow, causing the shoulder to "go 
out of socket."

In September 1995, the veteran was provided with a VA 
orthopedic examination.  During this examination, subsequent 
to the filing of her claim, the veteran told the orthopedist 
that, while moving a table, her left ankle apparently gave 
way and she fell and the table fell on top of her.  She 
apparently put out her hand to catch the fall and injured the 
shoulder.  She told this physician that immediately after the 
injury, outpatient health care providers told her she had 
"separation" of the right shoulder.  She said she continued 
to have problems with the right shoulder since that time, 
especially with exertion and use.  Examination revealed that 
the shoulder appeared normal.  She did favor the shoulder and 
there was "minimal tenderness" over the right coracoid 
process.  There was mild to moderate tenderness over the AC 
joint of the right shoulder.  There was no swelling.  She was 
able to abduct the shoulder to 90 degrees with discomfort and 
could elevate the shoulder to about 150 or 160 degrees also 
with discomfort.  She was able to internally and externally 
rotate the right shoulder about 70 degrees compared to 85 
degrees on the left.  There was no right shoulder crepitus 
and there was normal right shoulder musculature.  This 
physician also indicated that an MRI scan done of the right 
shoulder in January 1993 revealed one small abnormal fluid 
collection inferolateral to the coracoid process and wrapping 
superiorly and somewhat posteriorly across the superior 
aspect of the subscapularis tendon.  There were no signal 
abnormalities in the subscapularis or tender proper.  
Different diagnoses included inferior coracoid insertion 
sight of the short head of the biceps or coracobrachialis 
atypical subscapularis tendon injury or injury to the medial 
portion of the glenohumeral joint capsule.  Absence of any 
direct sign for any of these possibilities was "perplexing."  
AC joint osteophytosis and small subdeltoid subacromial 
bursal effusion suggested the possibility of bursitis or 
impingement syndrome.  There was "essentially normal" 
appearing rotator cuff tendons and muscles.  Additionally, no 
injury to the glenoid labrum was apparent.  This physician 
felt that the history and physical exam were consistent with 
a possible impingement syndrome or a mild post-traumatic 
change at the AC joint as described.  However, two X-ray 
studies of the right shoulder were interpreted as being 
"unremarkable."  The right shoulder joint was within normal 
limits.  The impression was "no abnormalities.  No interval 
change."  These X-rays were compared with ones taken in 
January 1993.  

In May 1996, the veteran testified at a personal hearing at 
the RO.  At that time, she described the circumstances of the 
right shoulder injury.  She said she was pulling a small desk 
or table down the hallway in her house and she stepped 
backwards and the left ankle "rolled over" and she lost her 
balance and fell over backwards and the table flipped over on 
top of her pinning her to the floor.  There was no immediate 
right shoulder pain, but later there was right shoulder pain.  
She said that several days later she was seen by VA medical 
personnel and that there were different diagnoses including 
"torn rotator cuff, almost separated."  She also said that it 
had been over four years and "its not better."  When asked 
why none of the medical records surrounding the time of the 
right shoulder injury contained any reference to a fall being 
caused by the left ankle, the veteran stated that she has 
never understood that because she told VA health care 
providers that the fall was in fact caused by her service-
connected left ankle.  She said she told at least four people 
this, including the X-ray technician and also someone in the 
chronic pain clinic.  She said that right shoulder pain was 
constant, but had probably decreased about 70 to 75 percent.  
Activity increased pain.

In October 1997, the veteran was provided another VA 
examination.  This examination indicates the veteran reported 
having a number of falls due to her service-connected left 
ankle including a fall in October 1996 when she fell and 
fractured and injured her right shoulder.  She also indicated 
that she fell down some stairs in April 1997 when her ankle 
had given way.  This examination resulted in no finding 
regarding the veteran's right shoulder.  

Law and Regulation:  The veteran claims that as a result of a 
service-connected left ankle disability, she fell and sustain 
a right shoulder injury.  She seeks service connection for 
the residuals of this injury on a secondary basis.  Secondary 
service connection is awarded when a disability "is 
proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a).

A claim for secondary service connection must, as must all 
claims, be well grounded under 38 U.S.C.A. § 5107(a).  The 
United States Court of Appeals for Veterans Claims (Court) 
has provided that a well-grounded claim is a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  "The quality 
and quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim."  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).

Although a claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence and the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  When the issue 
presented in an application for service-connected disability 
is factual in nature, e.g., whether an incident or injury 
occurred in service, competent lay testimony, including a 
veteran's solitary testimony, may constitute sufficient 
evidence to establish a well-grounded claim under 38 U.S.C.A. 
§ 5107(a).  See Cartright v. Derwinski, 2 Vet. App. 24 
(1991).

However, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  Grottveit at 93.  A claimant cannot meet the 
burden imposed by § 5107(a) merely by presenting his own or 
other lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Consequently, lay assertions of medical 
causation cannot constitute sufficient evidence to render a 
claim well grounded under § 5107(a); if no cognizable 
evidence is submitted to support the claim, it cannot be well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In Caluza v. Brown, 7 Vet. App. 498 (1995), the Court 
established what may be referred to as a three-pronged test 
in analyzing well-grounded claims.  For a veteran's claim for 
service connection to be well grounded, there must be 
competent evidence of:  (1) Current disability in the form  
of a medical diagnosis; (2) incurrence or aggravation of a 
disease or injury in service in the form of lay or medical 
evidence; (3) a nexus or evidence of a causal connection 
between in-service injury or disease (or service-connected 
disability) and current disability in the form of medical 
evidence.  For purposes of determining whether a veteran's 
claim is well grounded, statements and testimony of veterans 
are presumed to be credible except that such statements must 
be (1) competent and must not be (2) inherently incredible.  
A claim that is not well grounded does not present a question 
of law or fact over which the Board has jurisdiction.  
38 U.S.C.A. § 7105(d)(5); Grottveit v. Brown, 5 Vet. App. 91 
(1993) .  

Analysis:  After careful review of all evidence on file, 
including all clinical evidence and of the veteran's written 
and testimonial assertions made at a personal hearing, the 
Board concludes that the veteran's claim for service 
connection for a right shoulder injury secondary to her 
service-connected left ankle is not well grounded.  The 
veteran is certainly competent to provide a statement of her 
recollection regarding incidents resulting in injury.  That 
is, a veteran certainly can provide a description of events 
leading up to a particular physical injury including a 
description of symptoms associated with such injury.  

However, given the facts and circumstances of this case, the 
Board concludes that the veteran must submit competent 
medical evidence to show that she has a right shoulder 
disability which was caused by her service-connected left 
ankle disability.  The veteran has failed to do so.  Absent 
from the record is any competent medical evidence to this 
effect.  The only evidence supporting the veteran's 
contention are her own statements.  As a layperson, she is 
not competent to provide an opinion concerning medical 
etiology and her statements are insufficient to render her 
claim well grounded.  See Espiritu  at 494-95.

This is especially so in light of the fact that there is 
absolutely no clinical evidence that the veteran's left ankle 
had any instability whatsoever or any atrophy or weakness or 
any chronic swelling or effusion or any loss of innervation 
or any other form of compensable disability at the time of 
this fall in January 1993.  The veteran's left ankle had been 
noncompensably evaluated since service connected in 1988 and 
the first and only clinical evidence concluding that there 
was in fact mild lateral laxity was in September 1995, 2 
years and 9 months after the shoulder injury occurred.  No 
clinical finding prior or subsequent to this evidence has 
confirmed any left ankle laxity of any kind, including the 
most recent VA examination of October 1997. 

Moreover, no treatment records contemporaneous with the 
January 1993 injury reveal any particular left ankle 
disability including chronic sprains.  A complete absence of 
competent clinical evidence any significant left ankle 
disability at the time of the fall makes it necessary that 
the veteran produce medical evidence or opinion that the fall 
in January 1993 was indeed caused by her service-connected 
left ankle disability.  There is no such evidence on file.  

In Reiber v. Brown, 7 Vet. App. 513 (1995), the Court found 
that the Board erred as a matter of law in finding not well 
grounded a veteran's claim for service connection for low 
back disorder secondary to fall alleged to have been caused 
by the service-connected residuals of a left ankle fracture.  
The Board found that, in the absence of clinical 
confirmation, the veteran's own statement of causal 
connection between his service-connected ankle and the fall 
was inadequate to well ground the case for service connection 
for a low back disorder pursuant to 38 C.F.R. § 3.310(a).  
The Court disagreed.  

However, in Reiber, the veteran's ankle had been fractured 
twice during service, not merely sprained.  Reiber's ankle 
had been compensably evaluated at 10 percent when initially 
service connected.  Reiber's ankle had been provided post-
service left ankle reconstructive surgery by VA less than two 
years after service.  Prior to Reiber's fall VA clinical 
records clearly noted the left ankle was unstable and that it 
was becoming progressively worse, with increasing instability 
and pain.  Additional surgery was contemplated.  Also prior 
to Reiber's fall, a VA orthopedic examination reported that 
he had a slight foot-drop-type gait, "with difficulty 
clearing his toes in swing phase," and that he had "fibular 
collateral instability as a result of the [in-service] 
injury."  After this examination, Reiber's evaluation was 
increased to 20 percent for a disability characterized as 
"Instability, with degenerative changes, slight footdrop, 
left ankle pain, and atrophy left calf muscle are shown."  A 
private physician also wrote that Reiber had "severe left 
foot drop" and that, while walking, his left foot dragged on 
the ground and frequently folded under causing him to trip 
"forward."

Completely contrary to the facts in Reiber, there is 
absolutely no competent clinical evidence of any significant 
left ankle disability at or near to the time of the instant 
veteran's fall in January 1993.  There was simply no 
reasonable underlying left ankle pathology identified, at or 
near the time of the fall, sufficient to reasonably explain 
the veteran's fall, which in this case was directly backward, 
not forward (or to the side).  The clinically identified left 
ankle instability preexisting Reiber's fall was the linchpin 
in the Court's finding that his claim was well grounded.  
Such evidence is entirely lacking in this case, and the mere 
fact that the veteran had (noncompensable) service connection 
for "left ankle sprain" does not reasonably or plausibly 
substitute for such evidence.

Moreover, in Reiber the Court held that it was necessary for 
the veteran to present evidence showing that (1) the left 
ankle caused the fall, and (2) the fall caused the secondary 
disability (here, a right shoulder injury).  In Reiber, there 
was clinical evidence causally relating the veteran's his low 
back disability to the fall.  In this case, there is no 
competent evidence relating the claimed right shoulder 
disability to a fall.  While records contemporaneous to the 
fall suggested the resultant possibility of a rotator cuff 
injury, later examination apparently ruled out such injury or 
any form of separation, as alleged by the veteran, and 
instead indicated the likelihood of an impingement syndrome.  
An MRI. was interpreted as revealing a possible bursitis or 
impingement syndrome but the rotator cuff, tendons and 
muscles were normal.  No clinical evidence relates an 
impingement syndrome or bursitis to a fall or to any distinct 
trauma.  All X-ray studies of the right shoulder are 
negative.

Thus, in this case there is no clinical or other competent 
evidence on file which in any way shows or even suggests that 
the veteran's backwards fall in January 1993 was in any way 
related to her service-connected left ankle, including any 
left ankle laxity or loss of strength or incoordination.  
Indeed, no contemporaneous clinical records in any way relate 
this fall or any subsequent right shoulder injury to her 
service-connected left ankle problem.  While the veteran has 
testified that she told numerous individuals that that was in 
fact the cause of her fall and while this testimony must be 
presumed to be credible, the fact remains that there is a 
complete absence of clinical or other competent evidence 
demonstrating a causal connection between a right shoulder 
injury and her service-connected left ankle.  

Additionally, while not necessary to a determination that 
this claim is not well grounded, it is also certainly not 
clear that there remains any right shoulder disability at 
present.  While the veteran has reported that she sustained a 
torn right rotator cuff with a complete or near separation, 
the clinical evidence clearly shows that this is not the 
case.  An MRI of the right shoulder apparently conducted at 
the time suggested the possibility of bursitis or an 
impingement syndrome but there was essentially normal 
appearing rotator cuff tendons and muscles.  In September 
1995, a VA orthopedic physician felt that the history and 
physical examinations were possibly consistent with an 
impingement syndrome, but there was certainly no torn rotator 
cuff or shoulder separation of any kind.  Two X-ray studies 
of the right shoulder in September 1995 were interpreted as 
revealing that the AC joint was unremarkable, the right 
shoulder joint was within normal limits, and there were no 
abnormalities and no interval change from earlier studies 
performed in January 1993.  

Without clear competent evidence showing a causal connection 
between a backward slip and fall and the veteran's service-
connected left ankle in September 1993 and without a clear 
demonstration of present right shoulder disability, the 
veteran's claim for service connection for right shoulder 
disability secondary to other service-connected disability is 
not well grounded.

Additional Matters:  When the Board addresses in its decision 
a question that has not been addressed by the RO, it must 
consider whether the veteran has been given adequate notice 
to respond and, if not, whether she has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes, however, that a claim which is not well 
grounded is inherently implausible, and any error by the RO 
in the adjudication of the claim on the merits could not be 
prejudicial.  See Meyer v. Brown, 9 Vet. App. 425 (1996); 
Voerth v. West, No. 95-904 (U. S. Vet. App. Oct. 15, 1999).  

Although where claims are not well grounded, VA does not have 
the statutory duty to assist the claimant in developing facts 
pertinent to her claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of the evidence needed to 
complete the application.  This obligation depends upon the 
particular facts of the case and the extent to which VA has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 
8 Vet. App. 69 (1995).  In this case, the RO has fulfilled 
its obligation under § 5103(a) in that statements of the case 
have clearly advised the veteran that evidence more strongly 
demonstrating a causal connection between a right shoulder 
injury and her service-connected left ankle must be submitted 
to adequately support the claim.  Furthermore, by this 
decision, the Board is informing the veteran of the evidence 
that is lacking and which is necessary to make her claim well 
grounded.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
chronic left ankle sprain is denied.

Entitlement to service connection for a right shoulder 
disorder secondary to a chronic left ankle sprain is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

